Citation Nr: 1705604	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a cervical spine disability with disc herniation and fusion of C3-7 vertebrae.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a neurologic disorder of the left upper extremity secondary to the service-connected cervical spine disability.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to the service-connected cervical spine disability. 

5.  Entitlement to service connection for a neurologic disorder of the left lower extremity, secondary to the service-connected cervical spine disability.

6.  Entitlement to service connection for a right shoulder disorder.  

7.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

8.  Entitlement to an initial compensable disability rating for chronic tension headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran retired after serving over 20 years on active duty in the Army from March 1987 to June 2007.  He also appears to have had a period of service in the Marine Corps Reserve which is addressed in the remand portion below.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

At the hearing before the Board, the Veteran indicated that he is employed as a county veteran's service officer and that he intended to file additional claims in the future.  

The Veteran initially claimed entitlement to service connection for a bilateral shoulder disability.  Subsequently, in both writing and at the Board hearing, he indicated that he was withdrawing the claim for service connection for a left shoulder disorder and only pursuing a claim for service connection for a right shoulder disorder.  Accordingly, the Board has recharacterized this single issue in to two separate issues to properly address the appeal.  

The issues involving service connection for a right shoulder disorder and a neurologic disorder of the left lower extremity, and increased ratings for headaches and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2016, the Veteran withdrew his appeals for entitlement to an increased rating for his service-connected cervical spine disorder and entitlement to service connection for a left shoulder disorder. 

2.  Service treatment records reveal complaints of neurologic abnormalities of the left upper extremity resulting from the Veteran's cervical spine disc surgery.  

3.  There is a current diagnosis of neuralgia of the left thumb which is related to the service-connected cervical spine disability.  

4.  Service treatment records do not reveal any complaints or diagnosis of sleep apnea during service.  

5.  VA treatment records reveal diagnoses of obstructive sleep apnea which was diagnosed several years after separation from service.  There is no probative evidence linking the current sleep apnea to service, or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to disability rating in excess of 30 percent for a cervical spine disability with disc herniation and fusion of C3-7 vertebrae have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a left shoulder disorder have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for service connection for a neurologic disorder of the left upper extremity have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2015); 38 C.F.R. §§  3.303, 3.310 (2016).

4.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2015); 38 C.F.R. §§  3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Spine and Left Shoulder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).

At the August 2016 hearing the Veteran indicated that he was withdrawing his appeals with respect to the issues of entitlement to a disability rating in excess of 30 percent for a cervical spine disability with disc herniation and fusion of C3-7 vertebrae, and entitlement to service connection for a left shoulder disorder.  Thus, there remains no allegation of error of fact or law for appellate consideration as to these two issues.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they must be dismissed.

II.  Service Connection

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.


A.  Left Upper Extremity

The Veteran claims entitlement to service connection for a neurologic disorder of the left upper extremity which he claims is secondary to the service-connected cervical spine disability.  He has been consistent with his assertions of having complaints of numbness and dysthesia of the left thumb ever since he had cervical disc surgery during service.  Service treatment records clearly document his cervical spine disc surgery during service along with neurologic symptoms of the left upper extremity.  

A January 2013 VA examination report indicates a diagnosis of neuralgia of the left thumb and clearly links the disorder to the service-connected cervical spine disorder.  

Accordingly, service connection for a neurologic disorder of the left upper extremity is granted.  

B.  Obstructive Sleep Apnea

The Veteran claims entitlement to service-connected for sleep apnea.  Specifically he claims that this condition has been caused by his service-connected cervical spine disability.  At the 2016 hearing he testified that because of his spinal fusion, his neck and airway became obstructed when he slept causing his sleep apnea.

The Veteran's service treatment records do not reveal any complaints of, treatment for, or diagnosis of, sleep apnea during service.  

VA treatment records reveal that the Veteran began reporting complaints of snoring, apnea, and day-time sleepiness in June and July 2010, approximately three years after his separation from service.  Ultimately he was diagnosed and treated for obstructive sleep apnea.  

In May 2011 a VA Compensation and Pension examination of the Veteran was conducted at a private hospital.  He reported being diagnosed with sleep apnea in approximately September 2010 and that he was treated with a CPAP machine since that time.  He also reported that since his second cervical spine surgery during service in 2004 that he was snoring more.  The diagnosis was obstructive sleep apnea.  The examiner's medical opinion was that the obstructive sleep apnea was less likely than not the result of his service-connected cervical spine condition.  The examiner stated that "physical examination showed his tongue is thick posteriorly and difficult to see the back of the oropharynx and visualize the uvula and there is not much void space in this area.  The diagnosis in the c file is noted as obstructive sleep apnea not central sleep apnea."  

A September 2011 written statement from the Veteran's wife indicates that she had never witnessed him snoring or stop breathing in his sleep until he lost range of motion in his neck after his second cervical spine surgery during service.  

In February 2013, another VA Compensation and Pension examination of the Veteran was conducted.  Again the diagnosis was obstructive sleep apnea.  The examiner's medical opinion was that the sleep apnea was less likely than not  proximately due to or the result of the Veteran's service-connected cervical spine disorder.  The examiner stated that the "claims file has been reviewed.  Based on the research, there is no evidence that obstructive sleep apnea is associated with cervical spine surgical procedures.  However, there is evidence that central sleep apnea may be associated with cervical spine surgical procedures.  The veteran does not have a diagnosis of central sleep apnea. Therefore, based on the veteran's diagnosed condition, it is my opinion that the veteran's obstructive sleep apnea is less likely as not caused by or the result of his service connected cervical spine C3-C7 fusion."

The preponderance of the evidence is against the claim for service connection for obstructive sleep apnea.  The Veteran asserts that he has sleep apnea as a result of his cervical spine fusion surgery in service.  However, the medical opinion of two physicians is that the Veteran has obstructive sleep apnea which is unrelated to the surgery or the service-connected cervical spine disability.  While the Veteran and his wife indicate he began to snore after his surgery in service, there are no diagnoses of sleep apnea or a sleep disturbance in the service treatment records.  The post-service medical evidence indicates initial evaluation and diagnosis of sleep apnea in 2010, three years after separation from service.  While the Board understands the Veteran belief, the Board believes that the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that service connection for obstructive sleep apnea is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim for a hernia, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).

ORDER

The appeal for entitlement to a disability rating in excess of 30 percent for a cervical spine disability with disc herniation and fusion of C3-7 vertebrae is dismissed.

The appeal for entitlement to service connection for a left shoulder disorder is dismissed.

Service connection for a neurologic disorder of the left upper extremity is granted.  

Service connection for obstructive sleep apnea is denied.  


REMAND

Initially, the Board notes that Veteran Veteran's electronic claims file indicates that he had active duty in the Marine Corps from April 1983 to December 1986, however the documentation to support this is lacking.  The Veteran's DD 214 for his retirement after 20 years of service in the Army is of record and completely legible.  This document shows that he served in the Army from March 1987 to June 2007.  It also indicates that the Veteran had total prior active service of 4 months and 5 days, and total prior inactive service of 3 years, 3 months, and 17 days.  Accordingly, this document indicates that the assertion of active duty in the Marine Corps from April 1983 to December 1986 is not accurate.  There are copies of a Marine Corps personnel records file in in the electronic claims file which are almost entirely illegible.  However one does have a legible notation stating "release from active duty 07 November 1983."  Another, barely legible document indicates a location of "USN&MCRC [ US Navy and Marine Corps Reserve Center], Akron, OH.  This evidence tends to show that the characterization of the Veteran's Marine Corps service from April 1983 to December 1986 as active duty service is inaccurate, but this is unclear; the evidence tends to support service in the Marine Corps Reserve with only a limited period of active duty.  Proper verification of service should be conducted.  

If possible, the Veteran himself is asked to provide additional information on this issue. 

VA examinations are required with respect to the Veteran's claims for service connection.  With respect to the claim for service connection for a right shoulder disorder a 1994 service department x-ray report indicates degenerative joint disease of the right shoulder, while a subsequent service x-ray report indicates normal findings.  The Veteran has never been accorded an orthopedic examination of the right shoulder with x-ray examination with respect to this claim.  In light of the evidence in the service treatment records this should be done.  

With respect to the claim for a neurologic disorder of the left lower extremity, there are service treatment records showing neurologic abnormalities of all extremities subsequent to the cervical spine disc fusion surgery in service.  The most recent Compensation and Pension examination in 2013 did not address the left lower extremity, and none of the Compensation and Pension examination reports have addressed the symptoms noted in the service treatment records.  Additional examination is therefore required for this issue.

The issues of increased ratings for hearing loss and headaches also require examination.  The Veteran asserted an increase in the frequency of his headaches and the 2016 Board hearing, and it has been a decade since the only VA audiology examination of the Veteran has been conducted. 

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to verify the Veteran's period of Marine Corps Service from April 1983 to December 1986 and ensure that is properly characterized in the record.  Request the Veteran provide copies of any service personnel records, including separation papers, he may have in his possession related to his Marine Corps service.  Any help from the Veteran would be appreciated. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent treatment records, to include records pertaining to the Veteran's treatment for his claimed disorders since the most recent VA treatment records were obtained in January 2014.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  The Veteran should be afforded a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the Veteran's claimed right shoulder disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  X-ray examination of the right shoulder should be conducted.  

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to any right shoulder disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during or is otherwise etiologically related to the Veteran's period of active service.  

For purposes of the opinions, the examiner should assume that the Veteran is credible. 

The supporting rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The Veteran should be afforded a VA examination by a physician with sufficient expertise, to determine the nature and etiology of the Veteran's claimed neurologic disorders of the left lower extremity.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to any neurologic disorder of the left lower extremity present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during or is otherwise etiologically related to the Veteran's period of active service or his service-connected cervical spine disability.  The examiner should address the service treatment records of record which document neurologic abnormalities of all extremities as symptoms of the cervical spine fusion during service.    

For purposes of the opinions, the examiner should assume that the Veteran is credible. 

The supporting rationale for each opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

5.  The Veteran should be afforded an audiology examination to determine the current nature and severity of his bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner. 

6.  The Veteran should be afforded the appropriate examination to determine the current nature and severity of his service-connected headaches.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

7.  This is a complex case.  The RO or the AMC should undertake any additional development it determines to be warranted.

8.  The RO or the AMC should undertake any additional development it determines to be warranted.

9.  Then, the RO or the AMC should readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


